 

I 7 jth, i L my iam

Case 1:19-cv-05622-VEC-JLC Document 5 Filed 09/24/19 Page 1 of 17
Case 1:19-cv-05622-CM Document 4 Filed 08/07/19 Page 12 of 18

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

V\\c hhe\ 0 Andrew {4 CV SOA42

{include case number if one has been

 

 

 

Write the full name of each plaintiff. assigned)
-against- AMENDED
the ces 4 Been COMPLAINT
City OE New Oc be Do you want a jury trial?

[]Yes [CINo

AoA chs Sailnet wontapseres ¥
; MoO ohEE woblgy ap

WPA

 

Write the full name of each defendant. If you need more |
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section tl. .

 

 

 

fy
be
i :
OWES yy ay
HG cot BE LSB pcos we iN
Ri AIEEE. ay, ROIMB OED Ac, ah cite ree os

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

\V4 -CU-0$ GA2-C

Rev. 2/10/17
 

J. rare 4 i +i.
t ¥ ~

Case 1:19-cv-05622-VEC-JLC Document 5 Filed 09/24/19 Page 2 of 17
Case 1:19-cv-05622-CM Document4 Filed 08/07/19 Page 13 of 18

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

a basis for federal-court jurisdiction in your case?
Federal Question
1 Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federa! statutory rights have been violated?

ey

YL woes fssied by Loresa Aes. Of Yd! “7
hey hed NofD ona fepicl tt 20\F-013
OO\2R 2, LQ jue Wre A new Prepac DAA -B3IED
Was in Nal Gor A Weel Cre She <<ta? [ik

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff , ,is a citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
—_ ug
Case 1:19-cv-05622-VEC-JLC Document 5 Filed 09/24/19 Page 3 of 17

Case 1:19-cv-05622-CM Document 4 Filed 08/07/19 Page 14 of 18

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

 

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

If more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

 

 

 

 

 

Mic hfet Donald Andre
First Name Middle Initial Last Name
3567 Neato Av
Street Address
Broak We york. Wu lo%e7
County, City State) Zip Code
347-682-475 W642 339{0 03a Mgmaloom
Telephone Number Email Address (if available) |

Page 3
Case 1:19-cv-05622-VEC-JLC Document 5 Filed 09/24/19 Page 4 of 17
Case 1:19-cv-05622-CM Document 4 Filed 08/07/19 Page 15 of 18

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

SWecesa aveen

First Name Last Name
DUS LWo0o.¢ la

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

hon Do—

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

\ hor C 6<—_.

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4
 

 

dh ttm At +

Case 1:19-cv-05622-VEC-JLC Document 5 Filed 09/24/19 Page 5 of 17
Case 1:19-cv-05622-CM Document 4 Filed 08/07/19 Page 18 of 18

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to

proceed without prepayment of fees, each plaintiff must also submit an IFP application. _,
T / 1

 

 

 

 

 

Dated Plaintiff’s Signature
Mic hAeX D Ande eays
First Name Middle Initial Last Name
2SGEK__ Dekalb AV
Street Address |
Aconx Vy loVC°7
County, City sete Zip Code
297 - G42 -F75( Mike33 3% 13h @ Aral jo~
Telephone Number Email Address (if available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
“es [No

if you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
_—~——__m___.____

 

 

Case 1:19-cv-05622-VEC-JLC Document 5 Filed 09/24/19 Page 6 of 17
Case 1:19-cv-05622-CM Document 4 Filed 08/07/19 Page 16 of 18

Defendant 4: > \h OWN 0) e aie

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

III, STATEMENT OF CLAIM
Place(s) of occurrence: Wh Ar ha tha ry WV yg?
a

Date(s) of occurrence: A / 2 | /- RO\ 7

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

Please Cad Paler CIS Ardeirg
Ka \4--2 CO Oat 4 Marc Pa “ cy ca ny
Re pl we A AG

 

Y wtte a 23 Va — ae Ae

A dy “X. Gru ms de O\So Lae Uy OR
AY x Ul De| Tegh “Qe Poe's Cran. VLE
pe. Qa0-C JOC

 

 

 

 

 

 

Page 5
 

 

im.

Case 1:19-cv-05622-VEC-JLC Document 5 Filed 09/24/19 Page 7 of 17
Case 1:19-cv-05622-CM Document 4 Filed 08/07/19 Page 17 of 18

 

 

 

 

 

 

 

 

 

 

INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical

On AaNaI7 4 Wd Gece

Rlease. Se. Cages UIE, TED apue On resin
YC U> Cegact Aang pe =a\, \\ \o c fx en pone
UP Nw AeCorl Ram Teh iS Dold ~QVwGG

treatment, if any, you required and received.

Wb dn a balboa

IV. RELIEF
State briefly what money damages or other relief you want the court to order
Money Jaors ye S Loe Moh enaX Nea\ceess
a Qy a0 Crvy jock. Ord toeury

Oe gh
QRecause._ SKE (ved

AM eget aly ‘ AC Arce Ca Bi

 

Page 6
 

~ 7 “Case 19.ov.08622.VEC-ILC Document 5 Filed 09/24/19 feng er (7) )
Ye basically 6 AUT j/a// Ts Tedon
Ane Wah offee where Ave ine dent happen
become (oes Secucthy WIGS Delag my .
GerelNS ard VL Coutd ear gocgger Cad

DS YL Les gow" Ao WAKA Loe Ce slarconl
LBS ONY giOxr me RAcy a
wee & Ekery 4a \ ead oAFIR of Ape

Bardo ve seen & aby SC CAIN ONG Or~
Ave R\ron so Neved So Yrovo- Nc)

aie \e SY DOS DUS Sray ed tee
| Word Sor Wet \eove Coe XS Ruceebegh
sO bac ding DW foe Hy \neod Down Gy
Pas my heabgrores Dr ano \Serally
Shepp or Svan Soc of hel Rok
AVA Sh] toc-2 edd Va soe" No AW Bee
Mme loeh aw Pov\e YL aad Gao re Dale.

a Leu Anes Veer Keo, SP Aen S)\ ew C
wos A\cyuwy NO tease WOE OF \eo

ihe A Dar So TL Stleah ek anh" ss
TL Seusky Parrot her Roce Ke
VL Wes or Are Pyore codh ff
a Ny WL

A\\ | téeR Con acrass bre

— R\Wows 06 €
 

ise 1:19-cv-05622-VEC-JLC Document5 Filed 09/24/19

Oy ~ \.

 

 

one b\0clK Slow or] h\oe [
gee Av|w Akecess in SCor

Wg Ae A\\ ONeatgc bectee\—

as

Tt WA

ACLoSS |to go
Les Aye mee
Os>\ Wwe | Xe Do eo
\ven Lec

 

 

LOAD AC SRN CAM out AQAr rr Ono.
tO 9 Us ioe Nee Pole OA Aver avd Gye

peCuc SY dj wocds +e, Kod Oy ker

he Avece Ps

SUPCCUIST  EXPlacned -
fk Ave Qom & xPlasned

O Se + y~-2_ Curl

Go LYNG XO ACast— tee. wm

wey Were etal lAng Yu <<

a ON CoP Cac Raley Ld|a, \-e_

D OfE Ce 5 liens MmSah aL a
Ow (ene Ae Soe OQ
cee 2A ner a0 PUPe)\ Som
Se SE OR NO CAN Ems
EE he Sak Caw Ore

Wher Ask er
mS 4g (K€2\O Se We. LuGS

ce) Cop

N

CX

 

 

 

 

ae AS =>

 

 
*

: Case 1:19=cv-05622-VEC-JLC Document5 Filed 09/24/19 Page 10 of 17
I aye 3

A h-e NO Co Srl OA Inaye te
A MOOD oA D8 have 4c

4

Caf (
Deca \e_ he Coes pote

He ppe teak gol 7 Tt |
OH Peceived papers Lion ult Arch T—

Mylrg T Was ACSaarlte , °f :
MouMk Swat Seung, A Exhbe} oe

\N Ne \ekX -C/ Jo 5S ASSa a) sed,
werk allem Ye ge her Name and
trey MWe Me Ang Wand hol\b We, L
WS V & Avehed- Rept Ae AA -OV3
ye Oty \\en ON yal de earl Os \a To

MEU Foor TS Wateh Ao r\el aye
A\me {oor Cus gad
 

aT ¢ ———
Case 1:19-cv- 05622- VEC-JLC Document 5 Filed 09/24/19 Page 11 of/17
Case 1:19-cv-05622-CM Document 3 Filed 07/22/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MICHAEL D. ANDREWS,

Plaintiff,
19-CV-5622
-against-
ORDER GRANTING IFP APPLICATION
THERESA GREEN, et al.,

Defendants.

 

 

COLLEEN McMAHON, Chief United States District Judge:

Leave to proceed in this Court without prepayment of fees is authorized. See 28 U.S.C.
§ 1915.
SO ORDERED.

Dated: July 22, 2019

New York, New York be. ly hich

COLLEEN McMAHON
Chief United States District Judge

 
 

\
Case 1:19-cv-05622-VEC-JLC Document5 Filed 09/24/19 Page 12 of 17

XT wes pacing Namerars TSsues Be a*
\pnbb Awdecsan ay, Bren Bock Lean for Zale
LE thte mirec ercbens ak Gysh bat
aa We ghect Of Ale Supeo arch Ane
Ta dsudluals a+ VEL. Leta Concer ecwn
| (Ree yest v e4 ae Wars’ TQ frgoce Dicken ®
@icluce Ss Regacdsne A\l Qeiderds Voy
\OSS. Mndiet Sn Lowice, Lorced Mme Xc\

6 te a Wwoleh LT ws rth DP wos 9d

Wy Mone (oc JA N6Cu kere. SAG 4
\ASL Yous Naveing Rrov\emnQS ir Ab -e Meus

Viace_ Sayre AIA an Wis Sin-e
\\we_ Supec Reedy Bosx< Sse A Rag AGA

Yd Wwe tol Was Mol va & trey

lA ypoets XL hac€g a& Wodbe trmman 2 Rr&d
Com’ MALE. allegadionS uN 4ges bus, Bue
TE NVR Sar] feng ‘Spa pend Ww Ape
Aew Ploce_ YL ors Kroc ushedS: happen ~

q h \ U bo } N) P22 bd 72 Ja oie

\ 14 ~-CU-0G664 —-C Ww
 

iatinde A I. AL . di

 

Case 1:19-cv-05622-VEC-JLC Document5 Filed 09/24/19 Page 13 of 17

Page 1 of 1
Emergency Services Bureau

Department of Housing Preservation and
Development

100 Gold Street, Room 6E3
New York, NY 10038

 

MIKE QUEEN Complaint ID: 9726932
3569 DEKALB AVENUE Apt #: 2D Letter Date: = 9/12/2019
BRONX NY 10467

 

 

 

 

Violation #: 13274939

§ 27-2005, 2007 ADM CODE ARRANGE AND MAKE SELF-CLOSING THE DOORS AT ENTRANCE TO APT LOCATED AT AP7 2D, 4th STORY,
APARTMENT AT WEST , SECTION AT NORTH

aul b (S)

\\4-CU-66064 -CIK

 

Cycle #: 332917 TENANT NOTIFICATION
a

 

Case 1:19-cv-05622-VEC-JLC Document5 Filed 09/24/19 Page 14 of 17

Weill Cor nell _| NewYork-Presbyterian

he MEDICS

Koon
sf ie
5 EE) B
WAY

es

aya"

~] Weill Cornell Medical Center

  

Montreh Tavakkoli, MD Phone: 212-746-7077
Fax: 212-746-2917!

1484-1846 First Avenue

New York, NY 10075-2304
September 6, 2019

Mr. Michael Andrews

3569 Dekalb Ave

Apt 2D

Bronx, NY 10467-1114

To whoin this may concer,

Michael Andrews (DOB 6/24/1983) is a patient followed at our practice at Weill Cornell Internal Medicine
Associates at the Wright Center. The following information is being provided on his request.

He is a 36 year old man with presumed primary sclerosing cholangitis, autoimmune pancreatitis and
arthralgias. The patient has reported abdominal pain, nausea, and vomiting, confining him to bed
associated with flare ups of his above conditions. He also reports intermittent bouts of joint pains that are _
exacerbated by activities such as lifting. He has been on a special diet to avoid weight loss which includes
high protein intake (including lean meat, beans, lentils) and avoidance of foods with trans-fats including
fried food as well as food high in starch content.

If you have any additional questions, please feel free to contact our office.

Sincerely,

\ “1Q-C\V-690 dS - J Ole
Ex<\iuly (A)

 
 

 

I! — 7
Case 1:19-cv-05622-VEC-JLC Document 5 Filed 09/24/19 Page 15 17

 

 

_ Jawad Ahmad, MD.

Associate Professor of”

Mount Recanati/Miller Recanati/Miller Trap’
Sinai Transplantation Institute The Mount sing”

One Gustave
New York, Y

Tel.: (212) 241-00.
Fax: (212) 289-7738

June 20" 2018

RE: Michael Andrews

Eee

nck

To Whom It May Concern: So
RD

stenid

Michael Andrews is currently under our care here at Mount Sinai Medical Center for his liver disease. He
has a history of Primary sclerosing cholangitis (PSC) and Autoimmune pancreatitis. Primary sclerosing
cholangitis (PSC) is a chronic progressive disorder of unknown etiology that is characterized by inflammation,
fibrosis, and structuring of medium and large-size ducts in the intrahepatic and extrahepatic biliary tree. It is
associated with various complications such as cholestasis, frequent cholangitis, cholangiocarcinoma and
jaundice. Majority of patients can have complaints such as fever, nausea, vomiting, loss of appetite, weightloss,
and abdominal pain. PSC can follow the path of a progressive disease results in portal hypertension and liver
failure. As this time there is no treatment for PSC. Mr. Andrews is seen routinely seen for f/u and

management of PSC.

If you have any questions please do not hesitate to call our office.

Sincerely, TP Da

Me Lurch, FNP .

Jawad Ahmad MD, FRCP, FAASLD \ \ q CU -O Yo F - ) NA
Professor of Medicine | 9
Division of Liver Diseases

The Mount Sinai Hospital

One Gustave L. Levy Place

Liver Transplant — Box 1104

New York, New York 10029- 6574
Tel: (212) 241-0034 Fax: (212) 289-7738 Ex vee (Biss me ct?
E-mail: jawad. ahmad@mountsinai.org A: my ayes

 

O'7 C-J0- FA 36

wa
 

Case 1:19-cv-05622-VEC-JLC Document5 Filed 09/24/19 Page 16 of 17
Certificate #: U-000003 167-N

Page 1 of 1

NEW YORK CRIMINAL COURT NO FEE
100 Centre St., New York, NY 10013

 

 

Non-Public
Phone: (646) 386-4500 Fax: (718) 374-5293 Version
The People of the State of New York Certificate of Disposition
vs. Docket Number: CR-015717-19NY
Michael D. Andrews

 

Defendant DOB: 06/24/1983

Asrest Date: 05/10/2019 Arraignment Date: 05/11/2019

THIS IS TO CERTIFY that the undersigned has examined the files of the New York Criminal Court concerning the above entitled
matter and finds the following:

 

\ PL 120.05 01 DF Aslt W Int Caus Serious Ph

 

 

 

; Dismissed (Superseded by Another Charge (CPL
Inj DF 100.50(1))) 05/16/2019
PL 120.14 01 AM Menacing-2nd:Weapon Dismissed (Motion to Dismiss Granted, Sealed
5 |**SEALED 160.50** AM 1160.50) 09/24/2019
PL 265.01 02 AM Crim Poss Weap-4th:Int Dismissed (Motion to Dismiss Granted, Sealed
© | To Use **SEALED 160.50** AM | 160.50) 09/24/2019
7 PL 240.26 01 V Harassment-2nd:Physical

Dismissed (Motion to Dismiss Granted, Sealed

 

 

 

 

 

 

 

 

Cntact **SEALED 160.50** V }160,50) 09/24/2019
em, rn _ sy
Nd ie Ae
Dated: September 24, 2019 C | WON) Hi 4c hal
i. Chief Clerk/@lerk of the Court

CAUTION: THIS DOCUMENT IS NOT OFFICIAL UNLESS EMBOSSED WITH THE COURT SEAL

It shall be an unlawful discriminatory practice, unless specifically required or permitted by statute, for any person, agency, bureau, corporation or association, including
the state and any political subdivision thereof, to make any inquiry about, whether in any form of application or otherwise, or to act upon adversely to the individual
involved, any arrest or criminal accusation of such individual not then pending against that individual which was followed by a termination of that criminal action or
proceeding in favor of such individual, as defined in subdivision two of section 160.50 of the criminal procedure jaw, or by a youthful offender adjudication, as defined
in subdivision one of section 720.35 of the criminal procedure law, or by a conviction for a violation sealed pursuant to section 160.55 of the criminal procedure law or
by a conviction which is sealed pursuant to section 160.58 or 160.59 of the criminal procedure law, in connection with the licensing, employment or providing of credit
or insurance to such individual, provided, further, that no person shall be required to divulge information pertaining to any arrest or criminal accusation of such
individual not then pending against that individual which was followed by a termination of that criminal action or proceeding in favor of such individual, as defined in
subdivision two of section 160.50 of the criminal procedure law, or by a youthful offender adjudication, as defined in subdivision one of section 720.35 of the criminal
procedure law, or by a conviction for a violation sealed pursuant to scction 160.55 of the criminal procedure law, or by a conviction which is sealed pursuant to section
160.58 or 160.59 of the criminal procedure law. The provisions of this subdivision shall not apply to the licensing activities of governmental bodies in relation to the

regulation of guns, firearms and other deadly weapons or in relation to an application for employment as a police officer or peace officer as those terms are defined in

subdivisions thirty-three and thirty-four of section 1.20 of the criminal procedure law; provided further that the provisions of this subdivision shall not apply to an
application for employment or membership in any law enforcement agency with respect to any arrest or criminal accusation which was followed by a youthful offender
adjudication, as defined in subdivision one of section 720.35 of the criminal procedure law, or by a conviction for a violation sealed pursuant to section 160.55 of the

criminal procedure law, or by a conviction which is sealed pursuant to section 160.58 or 160.59 of the criminal procedure law. [Executive Law § 296 (16)]
Arraignment charges may not be the same as the original arrest charges.

CPL 160.50: All official records (excluding published court decisions or opinions or records and briefs on appeal) related to the arrest or prosecution on file
with the Division of Criminal Justice Services, any court, police agency or prosecutor’s office shall not be available to any person or public or private agency.

  
      
  
 

Pursuant to Section 160,50
— hi

Certificate #: UGabo ita ke CV-09622-VEC-JLC Document 5 Filed 09/24/19 Page 17 of 17 Page tof

NEW YORK CRIMINAL COURT NO FEE

100 Centre St., New York, NY 10013

Non-Public
Phone: (646) 386-4500 Fax: (718) 374-5293

Version

 

 

The People of the State of New York

Certificate of Disposition
vs.

 

Docket Number: CR-054635-17NY
Michael D. Andrews Legacy Docket Number: 2017NY054635
Defendant DOB: 06/24/1983 Arrest Date: 09/21/2017 Arraignment Date: 05/11/2019

THIS IS TO CERTIFY that the undersigned has examined the files of the New York Criminal Court concerning the above entitled
matter and finds the following:

 

1 PL 120.00 01 AM Asit 3-W/Int Cause Phys AM Dismissed (Motion to Dismiss Granted, Sealed

 

 

 

 

 

 

 

 

 

 

Injury **SEALED 160.50** . 160.50) 09/24/2019
PL 110-120.00 01 BM Attempted Aslt 3- Saat : se
5 W/int Cause Phys Injury **SEALED BM Dismissed (Motion to Dismiss Granted, Sealed 09/24/2019
oe 160.50)
160.50
3 PL 240.26 01 V Harassment-2nd:Physical V Dismissed (Motion to Dismiss Granted, Sealed 09/24/2019
Cntact **SEALED 160.50** 160,50) OY
CY . . 5
Dated: September 24, 2019 A } MV DOftA. 4 VLA, a
/ | Chief Clerk/Clérk'ofth¢é Court Oe

CAUTION: THIS DOCUMENT IS NOT ortactan UNLESS EMBOSSED WITH THE COURT SEAL

It shall be an unlawful discriminatory practice, unless specifically required or permitted by statute, for any person, agency, bureau, corporation or association, including
the state and any political subdivision thereof, to make any inquiry about, whether in any form of application or otherwise, or to act upon adversely to the individual
involved, any arrest or criminal} accusation of such individual not then pending against that individual which was followed by a termination of that criminal action or
proceeding in favor of such individual, as defined in subdivision two of section 160.50 of the criminal procedure law, or by a youthful offender adjudication, as defined
in subdivision one of section 720.35 of the criminal procedure law, or by a conviction for a violation sealed pursuant to section 160.55 of the criminal procedure law or
by a conviction which is sealed pursuant to section 160.58 or 160.59 of the criminal procedure law, in connection with the licensing, employment or providing of credit
or insurance to such individual; provided, further, that no person shall be required to divulge information pertaining to any arrest or criminal accusation of such
individual not then pending against that individual which was followed by a termination of that criminal action or proceeding in favor of such individual, as defined in
subdivision two of section 160.50 of the criminal procedure law, or by a youthful offender adjudication, as defined in subdivision one of section 720.35 of the criminal
procedure law, or by a conviction for a violation sealed pursuant to section 160.55 of the criminal procedure law, or by a conviction which is sealed pursuant to section
160.58 or 160.59 of the criminal procedure law. The provisions of this subdivision shall not apply to the licensing activities of governmental bodies in relation to the
regulation of guns, firearms and other deadly weapons or in relation to an application for employment as a police officer or peace officer as those terms are defined in
subdivisions thirty-three and thirty-four of section 1.20 of the criminal procedure law; provided further that the provisions of this subdivision shall not apply to an
application for employment or membership in any law enforcement agency with respect to any arrest or criminal accusation which was followed by a youthful offender
adjudication, as defined in subdivision one of section 720.35 of the criminal procedure law, or by a conviction for a violation sealed pursuant to section 160.55 of the
criminal procedure law, or by a conviction which is sealed pursuant to section 160.58 or 160.59 of the criminal procedure law. [Executive Law § 296 (16)]
Arraignment charges may not be the same as the original arrest charges.

CPL 160.50: All official records (excluding published court decisions or opinions or records and briefs on appeal) related to the arrest or prosecution on file
with the Division of Criminal Justice Services, any court, police agency or prosecutor’s office shall not be available to any person or public or private agency.

   

Pursuant to Section 4 60.50 of the GPL

\

t™ VU iy B)

 
